Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 21-24, 27-33, 36-40 are pending.  Claims 21 and 30 are independent.  The application was filed on Jan. 17, 2017, claiming the domestic benefit of 13/727,706 filed on December 27, 2012 and does not claim any foreign priority.  The application is currently assigned to Google, Inc.  

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on Jan. 17, 2017, for this application has been considered.

EXAMINER’S AMENDMENT/COMMENT
	An examiner’s amendment to the record is attached hereto.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted not later than payment of the issue fee.
Authorization for this examiner’s amendment was given by Lawrence Nwaesei of Dority & Manning (L0946) at (864)271-1592.
  
Examiner Amendment to the claims:
	As set forth in the attached examiner’s amendment, claims 21, 29, 30 and 28 are amended, and claims 25, 26, 34, and 25 are cancelled.


REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance.  Further to the Amendments and remarks filed by applicant on January 5, 2021, an updated search, and the claim amendments made via the attached examiners’ amendment, and the filed and approved terminal disclaimer, it is noted that the closest prior art of record US Patent Application 20110161792 to Florence and US Patent Application No. 2004/0217947 to Fitzmaurice et al. fail to teach or suggest each and every of the claims, as amended.  More particularly, while Florence teaches a toggle function, e.g., 284 (FIG. 8), none of the art of record appears to teach or suggest a single hidden toggle area in the title bar of the floating layer control tool (240 in Applicants’ FIG. 3(g)) that with a single touch maintains a locked state of at least one locked layer, toggles at least one layer from a displayed state to a hidden state, and toggles at least one layer form a hidden state to a displayed state such that all non-locked layers are toggled between displayed or hidden states based on the state when the single touch interaction, e.g., tap, with the toggle area 240 occurs.  For at least these reasons, it is believed the art of record, alone or in combination, fail to teach or suggest each and every feature of independent claims 21 and 30 including, inter alia, receiving, by the one or more processors, a single touch interaction directed to the toggle area that is located in the hidden area at the corner of the title bar of the floating layer control tool; and in response to the single touch interaction directed to the toggle area that is located in the hidden area at the corner of the title bar of the floating layer control tool and without further user interaction, changing, by the one or more processors, a state of the one or more nonlocked geographic data layers from the hidden state to the displayed state and also changing a state of the one or more nonlocked geographic data layers that were in the displayed state to the hidden state; and maintaining, by the one or more processors, a state of the one or more locked geographic data layers.
For at least these and the reasons set forth throughout examination by Applicant’s representative and examiner it is believed the art noted by the examiner does not appear to teach or suggest each and every feature of the combination of features recited in each of the independent claims 21 and 30, as well as the additional features recited in each of the dependent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda faxed to the examiner at (571)270-4237.  The Interview Agenda should include claims/items to be discussed and proposed dates/times.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171